FILED
                                                                 Jul 07 2017, 9:03 am

                                                                     CLERK
                                                                 Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Mark K. Leeman                                             Curtis T. Hill, Jr.
Leeman Law Office and                                      Attorney General of Indiana
Cass County Public Defender                                Ian McLean
Logansport, Indiana                                        Jodi Kathryn Stein
                                                           Larry Allen
                                                           Deputy Attorneys General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Brandon Black,                                             July 7, 2017
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           09A04-1610-CR-2312
        v.                                                 Appeal from the Cass Superior
                                                           Court
State of Indiana,                                          The Honorable Richard A.
Appellee-Plaintiff                                         Maughmer, Judge
                                                           Trial Court Cause No.
                                                           09D02-1603-F2-5



Baker, Judge.




Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017                  Page 1 of 18
[1]   Brandon Black appeals his convictions for Level 2 Felony Conspiracy to

      Commit Robbery Resulting in Serious Bodily Injury 1 and Level 2 Felony

      Robbery Resulting in Serious Bodily Injury.2 He argues that he was denied the

      right to counsel at a critical stage of the proceedings, that the trial court erred by

      admitting into evidence the victim’s identification of Black, and that his

      enhanced convictions violate Indiana’s double jeopardy law. We find that

      Black was denied the right to counsel at a critical stage of the proceedings but

      that he was not prejudiced by the denial, that any error of admitting into

      evidence the victim’s identification was harmless, and that his enhanced

      convictions violated double jeopardy. Accordingly, we affirm in part, reverse in

      part, and remand.


                                                          Facts   3




[2]   In January 2015, Sanjay Amin lived and worked at the Super 8 Motel in

      Logansport. Ashley Reinholt rented a room at the motel on two occasions that

      month. Christopher Brown stayed with Reinholt on both occasions, and Black,

      who was Brown’s cousin, was often present as well. Amin knew both Black

      and Brown by sight.




      1
          Ind. Code § 35-42-5-1; Ind. Code § 35-41-5-2.
      2
          I.C. § 35-42-5-1.
      3
       We held oral argument in Indianapolis on June 21, 2017. We thank counsel for their excellent, informative
      oral and written presentations.

      Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017                       Page 2 of 18
[3]   On January 17, 2015, Reinholt and Amin made a plan to meet at the Manor

      Motel and Amin would pay Reinholt for sex. Reinholt told Brown of their

      plan, and Brown suggested that they rob Amin instead. Brown told Black

      about the idea and left the motel to pick up Black. Around 11:00 p.m. that

      night, Amin observed from the front desk Brown return to the motel with

      Black. Brown and Black picked up Reinholt and drove to the Manor Motel.

      Shortly thereafter, Amin also departed for the Manor Motel, and he observed

      the other vehicle enter the Manor Motel parking lot.


[4]   Reinholt rented a motel room and then briefly returned to Brown’s vehicle

      before Black and Brown left the parking lot. Amin recognized them as they

      passed by. Reinholt entered the motel room by herself and texted the room

      number to both Amin and Brown. After Amin arrived, Reinholt stepped

      outside to smoke a cigarette; when she re-entered, she left the door unlocked.

      Reinholt told Amin to remove his clothing, which he did.


[5]   A few minutes later, Black and Brown entered the motel room. Their faces

      were covered. Brown began to beat Amin’s face with his fists while Black

      shoved Reinholt against the wall. Amin heard one of the men say Reinholt’s

      name. He recognized Black and Brown from their clothing, which they had

      worn earlier that day at the Super 8 Motel. Amin suffered serious injuries from

      the beating. Black and Brown took Amin’s clothes and wallet, and fled the

      scene. Amin returned to the Super 8 Motel. Reinholt stayed in the Manor

      Motel room and texted Brown to pick her up.



      Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 3 of 18
[6]   Amin was in the Super 8 Motel lobby with another employee when Reinholt,

      Black, and Brown entered. Black and Brown quickly left and drove away. The

      police were called, and Logansport Police Officer Travis Yike responded at

      midnight. Amin, worried about his family’s potential reaction to what had

      happened, initially told Officer Yike that he had fallen in the snow. Reinholt

      told Officer Yike that she and Amin had been robbed, but she was unable to

      consistently tell the same story. Amin eventually said that he had been robbed.


[7]   Amin and Reinholt were taken to the hospital for treatment. Meanwhile,

      Detective D.J. Sommers went to the Manor Motel, where he observed blood in

      the bedding of the motel room and a blood trail from the motel room to the

      parking lot. Detective Sommers then went to the hospital, where he spoke with

      Reinholt and tried to speak with Amin. The detective could get only some

      information from Amin due to Amin’s limited English skills and severe facial

      injuries.


[8]   Early the next morning, Amin returned to his room at the Super 8 Motel. A

      police officer took him to the lobby and asked whether Amin could identify

      anyone; both Black and Brown stood outside in police custody. Because it was

      dark, Amin asked for additional light, and a police officer shined a light on the

      two men. Amin recognized Black and Brown based on their clothing as the

      two men who had beaten and robbed him, as the two men who had dropped

      Reinholt off at the Manor Motel, and as the two men living with Reinholt in

      her Super 8 Motel room.



      Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 4 of 18
[9]    The State initially charged Black with Level 3 felony conspiracy to commit

       robbery resulting in bodily injury and Level 6 felony battery with moderate

       bodily injury. A February 2016 joint jury trial for Brown and Black ended in a

       mistrial because the jury was deadlocked.


[10]   On February 24, 2016, the State filed an amended information. The modified

       charges included Level 2 felony conspiracy to commit robbery resulting in

       serious bodily injury, Level 2 felony robbery resulting in serious bodily injury,

       and Level 5 felony battery resulting in serious bodily injury. On February 29,

       2016, an initial hearing took place on the amended information; Black’s trial

       counsel was not present. During the hearing, the State said that after the trial

       court approved the amended charges, the State would dismiss the two original

       charges. The trial court stated the sentence range for each charge. The trial

       court asked Black whether he understood the allegations against him at this

       point. Black answered affirmatively and did not make any objections.


[11]   On July 19, 2016, the day before the trial, the State filed an amended

       information that reflected the three pending charges against Black and did not

       include the two original charges. A jury trial took place on July 20-21, 2016.

       At the start of the trial, the State filed two more amended informations to

       clarify caption and citation mistakes. Black objected to these corrections. The

       trial court overruled the objection, finding that the corrections related to

       technicalities and not the substance of the allegations.




       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017    Page 5 of 18
[12]   At trial, Amin testified that he identified Black and Brown outside the Super 8

       Motel early in the morning after the robbery. Black objected to the testimony,

       arguing that it was based on an impermissible show-up identification procedure.

       The trial court conducted a brief hearing outside the presence of the jury,

       overruled the objection, and admitted the evidence.


[13]   The jury found Black guilty of Level 2 felony conspiracy to commit robbery

       resulting in serious bodily injury and Level 2 felony robbery resulting in serious

       bodily injury; it acquitted him of Level 5 felony battery. At sentencing, the trial

       court imposed consecutive thirty-year sentences for both Level 2 felonies for an

       aggregate of sixty years imprisonment. Black now appeals.


                                     Discussion and Decision
[14]   Black makes four arguments on appeal, which we consolidate and restate as:

       (1) that he was denied the right to counsel at a critical stage of the proceedings,

       (2) that the trial court erred by admitting into evidence the victim’s

       identification of Black, and (3) that his enhanced convictions violate Indiana’s

       double jeopardy law.




       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017    Page 6 of 18
                      I.        Hearing on Amendments to Charging
                                           Information
                                            A. Right to Counsel
[15]   Black first argues that he was denied the right to counsel during a critical phase

       of the case—specifically, during the February 29, 2016, hearing on the State’s

       amendments to the charging information.


[16]   The Sixth Amendment to the United States Constitution requires the assistance

       of counsel at all critical stages of proceedings. Hernandez v. State, 761 N.E.2d
845, 849 (Ind. 2002). The right to the assistance of counsel is so essential that

       prejudice is presumed when there is actual or construction denial of the

       assistance of counsel; however, “denial of this constitutional right is ‘subject to

       a harmless error analysis unless the deprivation, by its very nature, cannot be

       harmless.’” Id. (quoting Rushen v. Spain, 464 U.S. 114, 117-18 n.2 (1983)).


[17]   The right to the assistance of counsel at a critical point in the trial encompasses

       any stage of the prosecution where counsel’s absence might derogate the

       defendant’s right to a fair trial. Id. at 850. A stage is a critical stage when

       incrimination may occur or when the opportunity for effective defense must be

       seized or be forgone. Id. Our Supreme Court has stated that a critical stage

       exists when “the defendant is confronted with the intricacies of the law or the

       advocacy of the public prosecutor or prosecuting authorities.” Id. The

       defendant bears the burden of establishing that there is a critical stage in the




       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017     Page 7 of 18
       proceeding. Id. If there is a critical stage, the State bears the burden of

       establishing the harmlessness of error. Id.


[18]   At the February 29, 2016, hearing, regarding the amendment of the charging

       information, Black did not have counsel present. He contends that he was

       faced with the intricacies of the law and the advocacy of the public prosecutor.

       Black had already been tried once, and jeopardy had attached to his original

       two charges. The State argues that the hearing in question was an initial

       hearing on the amended charges, and that an initial hearing is not a critical

       stage of the proceedings that requires counsel.


[19]   We find that the February 29, 2016, hearing was not an initial hearing; rather, it

       was one hearing in a proceeding that began on January 19, 2015, when the

       original charges were filed against Black. The February 29, 2016, hearing was a

       continuance of those proceedings during which the State filed to amend the

       charges against Black. Generally at initial hearings, defendants do not yet have

       attorneys to represent them; however, in this case, at the time of this hearing,

       Black had counsel who had been representing him since January 23, 2015—

       more than a year before this “initial” hearing—and who continued to represent

       him during his second trial. In other words, although the hearing took place in

       advance of one trial, it followed quickly on the heels of Black’s mistrial. The

       timing speaks for itself; the hearing was not an initial hearing, but a

       continuance of a proceeding that had been ongoing for more than a year.




       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017       Page 8 of 18
[20]   Moreover, during the so-called initial hearing, the State moved to amend the

       charging information, another indication that the hearing was not an initial

       hearing. And the amendments presented more severe and additional charges

       against Black than the original charges. As a result, during this hearing, Black

       was confronted with the intricacies of the law and the advocacy of the

       prosecuting authorities. We therefore conclude that this hearing was a critical

       stage in the proceeding and that Black was entitled to the assistance of his

       counsel during it.


[21]   When a defendant is denied the assistance of counsel, prejudice is presumed

       unless the denial of this right is harmless error. We find that here, although

       Black was denied his right to counsel at the hearing, the State has shown that

       the error was harmless. Although defense counsel was not present at the

       February 29 hearing, the record shows that defense counsel knew of the

       amended charges. The State filed the amended charges on February 24, 2016,

       nearly five full months before the jury trial began on July 20, 2016. During that

       time period, defense counsel did not raise an objection to the amended charges,

       did not move to dismiss the charges, and did not request a continuance of the

       July trial. Because Black did not object, a reasonable inference can be made

       that Black did not believe that the amendment affected his defense, which was

       that the State did not sustain its burden of proof. In sum, Black had ample time

       and opportunity to be heard by filing an objection to or moving to dismiss the

       amendments. He also had ample time and opportunity to prepare for and

       defend against the charges. See Mannix v. State, 54 N.E.3d 1002, 1010 (Ind. Ct.


       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 9 of 18
Ohio App. 2016) (finding that five months between the granting of the amendment

       and the trial was a significant amount of time to prepare for and defend against

       the new charge). Thus, we find that Black was not prejudiced by the

       amendments, and if any error did occur, it was harmless.


                              B. Propriety of the Amendments
[22]   Black also contends that, although he did not object to the amendments, the

       trial court’s approval of them was fundamental error. Black argues that

       fundamental error occurred because the State tried to manipulate the charges

       against Black. It did so first on February 24, 2016, when it amended the

       charging information, and next on July 19, 2016, when it refiled the charging

       information without the original two charges, essentially dismissing the original

       two charges in the case without filing a motion or stating its reasons for doing

       so. Consequently, during the second trial, Black was tried on three charges that

       were different and more severe than the charges in his original trial.


[23]   The fundamental error doctrine is an exception to the general rule that the

       failure to object at trial constitutes a procedural default precluding consideration

       of an issue on appeal. Benson v. State, 762 N.E.2d 748, 755 (Ind. 2002).

       Fundamental error is extremely narrow and available only when the record

       reveals a clearly blatant violation of basic and elementary principles, where the

       harm or potential for harm cannot be denied, and which violation is so

       prejudicial to the rights of the defendant as to make a fair trial impossible.

       Jewell v. State, 887 N.E.2d 939, 942 (Ind. 2008).


       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 10 of 18
[24]   The charging information serves to “advise the accused of the particular offense

       charged so that he can prepare a defense, and so that he can be protected from

       being twice placed in jeopardy for the same offense.” Absher v. State, 866
N.E.2d 350, 355 (Ind. Ct. App. 2007). Indiana Code section 35-34-1-5(b)

       provides that

               (b) The indictment or information may be amended in matters of
               substance and the names of material witnesses may be added, by
               the prosecuting attorney, upon giving written notice to the
               defendant at any time: . . .


                   (2) before the commencement of trial;


               if the amendment does not prejudice the substantial rights of the
               defendant. When the information or indictment is amended, it
               shall be signed by the prosecuting attorney or a deputy
               prosecuting attorney.


       A defendant’s substantial rights include a right to sufficient notice and an

       opportunity to be heard regarding the charge. Blyth v. State, 14 N.E.3d 823, 829

       (Ind. Ct. App. 2014). If the amendment does not affect any particular defense

       or change the positions of either of the parties, it does not violate these rights.

       Id. The question is whether the defendant had a reasonable opportunity to

       prepare for and defend against the charges. Id.


[25]   Under Indiana Code section 35-34-1-5(d), when an amendment affects a

       defendant’s substantial rights, the court must give all parties adequate notice of

       the intended amendment and an opportunity to be heard. If the court allows


       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017    Page 11 of 18
       the amendment, it must, upon motion by the defendant, order any continuance

       necessary to allow the defendant adequate opportunity to prepare the

       defendant’s defense. Id. If the State files a motion to dismiss a charging

       information, the motion must state the reason for dismissal. Ind. Code § 35-34-

       1-13(a).


[26]   Assuming solely for the sake of argument that the trial court’s approval of the

       amendments was erroneous, for an error to be fundamentally erroneous, the

       record must reveal a harm so prejudicial as to make a fair trial impossible. We

       agree with Black that the State could and should have proceeded in a manner

       more aligned with our statutes’ direction, namely, by formally moving to

       dismiss the original charges and including the reason for their dismissal, either

       when it moved to amend the charges or shortly after the trial court approved the

       amendments. Moreover, had the State thoroughly reviewed the amendments it

       filed on February 24, 2016, it could have avoided filing additional amendments

       to correct its mistakes immediately prior to the second trial.


[27]   But that lack of proper procedure notwithstanding, Black was still able to

       receive a fair trial. First, five months passed between the approval of the

       amendments and his second trial, giving Black ample opportunity to object to

       or move to dismiss the amendments. Second, the record suggests that the

       amendments did not affect Black’s defense that the State did not sustain its

       burden of proof. Indeed, because the amendments elevated the charges, the

       State faced an even higher burden of proof in the second trial than it did in the



       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 12 of 18
       first. For these reasons, we find Black’s fundamental error argument

       unavailing.


                                    II. Identification of Black
[28]   Black next argues that the show-up identification procedure was unduly

       suggestive, and that the trial court erred in admitting testimony regarding the

       identification.


[29]   The Fourteenth Amendment’s guarantee of due process of law requires the

       suppression of evidence when the procedure used during a pretrial identification

       is impermissibly suggestive. Harris v. State, 716 N.E.2d 406, 410 (Ind. 1999). A

       show-up identification is an “on-the-scene confrontation between a witness and

       a suspect conducted within a reasonably short time after the commission of the

       crime for the purpose of determining whether the witness can identify the

       suspect.” Dillard v. State, 257 Ind. 282, 286, 274 N.E.2d 387, 389 (1971). In

       some circumstances, a show-up identification procedure “may be so

       unnecessarily suggestive and so conducive to irreparable mistake as to

       constitute a violation of due process.” Hubbell v. State, 754 N.E.2d 884, 892

       (Ind. 2001).


[30]   We review challenges to show-up identifications by examining the totality of

       the circumstances surrounding the identification, including (1) the opportunity

       of the witness to view the offender at the time of the crime; (2) the witness’s

       degree of attention while observing the offender; (3) the accuracy of the

       witness’s prior description of the offender; (4) the level of certainty

       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 13 of 18
       demonstrated by the witness at the identification; and (5) the length of time

       between the crime and the identification. Rasnick v. State, 2 N.E.3d 17, 23 (Ind.

       Ct. App. 2013).


[31]   Even where a show-up identification is deemed unduly suggestive, a

       subsequent, in-court identification may still be admissible if the State proves

       that an independent basis for the in-court identification exists. Gordon v. State,

       981 N.E.2d 1215, 1219 (Ind. Ct. App. 2013). In determining whether an

       independent basis for the in-court identification exists, the inquiry is whether,

       under the totality of the circumstances surrounding the witness’s initial

       observation of the perpetrator at the scene of the crime, the witness could (1)

       resist any suggestiveness inherent in the improper show-up staged by the police

       and (2) make an accurate in-court identification based on that earlier

       observation. Rasnick, 2 N.E.3d at 25.


[32]   Black argues that the admission of Amin’s testimony that he could identify

       Black as wearing the same clothes as one of his assailants was reversible error.

       Although we agree with Black that the time elapsed between the crime and the

       identification—approximately five hours—was long enough to make the show-

       up unnecessarily suggestive, we find that any error in admitting the

       identification into evidence was harmless.


[33]   First, Amin knew who Black was from seeing him at the Super 8 Motel, and he

       was able to identify Black at trial independent of the show-up. Amin testified

       that he knew Black as one of two men who spent time with Reinholt in January


       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 14 of 18
       at the Super 8 Motel, where Amin lived and worked. He testified that he

       observed Black and Brown pick up Reinholt at the Super 8 Motel, drive her to

       the Manor Motel, and wait while she registered as a motel guest. Amin

       testified that he observed Black and Brown drive by him as they left the Manor

       Motel. Further, Amin testified at trial that although he could not see the faces

       of his attackers, he recognized them based on their clothing, which he had seen

       when they were at the Super 8 Motel earlier that day. Amin had also seen

       Black with Reinholt, including soon after the crime.


[34]   Second, in addition to Amin’s testimony, Reinholt identified Black as one of

       the two men who attacked Amin. Reinholt testified to the conspiracy to rob

       Amin and to Black’s part in the crime. The jury had ample evidence beyond

       the evidence of the show-up to find that Black was one of Amin’s two

       assailants. Accordingly, if the admission of the evidence was error, it was

       harmless.


                                        III. Double Jeopardy
[35]   Black contends that his enhanced convictions for conspiracy to commit robbery

       and robbery violate Indiana’s double jeopardy law. He asks this Court to

       reduce his robbery conviction from a Level 2 felony to a Level 5 felony. The

       State concedes a double jeopardy violation.


[36]   Article 1, Section 14 of the Indiana Constitution provides that “[n]o person

       shall be put in jeopardy twice for the same offense.” Two or more offenses are

       the same offense in violation of this section “if, with respect to either the

       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 15 of 18
       statutory elements of the challenged crimes or the actual evidence used to

       convict, the essential elements of one challenged offense also establish the

       essential elements of another challenged offense.” Richardson v. State, 717
N.E.2d 32, 49 (Ind. 1999). Double jeopardy is violated when “a defendant’s

       conviction for one crime is enhanced for . . . causing particular additional

       harm” because that “harm cannot also be used as an enhancement of a separate

       crime.” Id. at 56 (Sullivan, J., concurring). When two convictions are found to

       violate double jeopardy principles, “a reviewing court may remedy the violation

       by reducing either conviction to a less serious form of the same offense if doing

       so will eliminate the violation.” Richardson, 717 N.E.2d at 54. Whether

       multiple convictions violate double jeopardy is a question of law, which this

       Court reviews de novo. Rexroat v. State, 966 N.E.2d 165, 168 (Ind. Ct. App.

       2012).


[37]   Indiana Code section 35-42-5-1 governs robbery:

                A person who knowingly or intentionally takes property from
                another person or from the presence of another person:


                   (1) by using or threatening the use of force on any person; or


                   (2) by putting any person in fear;


                commits robbery, a Level 5 felony. However, the offense is a
                Level 3 felony if it is committed while armed with a deadly
                weapon or results in bodily injury to any person other than a
                defendant, and a Level 2 felony if it results in serious bodily
                injury to any person other than a defendant.

       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017      Page 16 of 18
[38]   In this case, the information for the conspiracy to commit robbery resulting in

       serious bodily injury charge stated that Black agreed with another person to

       take property “by using force; said act resulting in serious bodily injury to

       Sanjay Amin; to-wit: knocking out three teeth . . . .” Appellant’s App. Vol. II

       p. 153. The information for the robbery resulting in serious bodily injury charge

       stated that Black knowingly took property “by using force; said act resulting in

       serious bodily injury to Sanjay Amin, to-wit: knocking out three teeth . . . .”

       Id. at 154.


[39]   Black argues that the same bodily injury suffered by Amin—the knocking out of

       three of his teeth—was used to enhance both of Black’s convictions, which is

       contrary to Indiana law. See, e.g., Pierce v. State, 761 N.E.2d 826, 830 (Ind.

       2002) (“where a burglary conviction is elevated to a Class A felony based on the

       same bodily injury that forms the basis of a Class B robbery conviction, the two

       cannot stand”).


[40]   We agree, and we remedy the violation by reducing Black’s robbery conviction

       to a Level 5 felony. See Young v. State, 57 N.E.3d 857, 860 (Ind. Ct. App. 2016)

       (“Upon remedying a double jeopardy issue, the trial court need not undertake a

       full sentencing reevaluation, but rather the reviewing court will make this

       determination itself, being mindful of the penal consequences that the trial court

       found appropriate”) (citation and internal quotation marks omitted). Both

       parties concede that the trial court gave Black the maximum penalty for his

       robbery conviction. We amend his sentence accordingly to the maximum

       sentence allowed for a Level 5 felony, which is six years. Ind. Code § 35-50-2-

       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 17 of 18
       6(b). We remand to the trial court with instructions to enter judgment of

       conviction for robbery as a Level 5 felony and amend Black’s sentence to six

       years, to be served consecutively to Black’s thirty-year sentence for conspiracy

       to commit robbery resulting in serious bodily injury.


[41]   The judgment of the trial court is affirmed in part, reversed in part, and

       remanded with instructions.


       Barnes, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 09A04-1610-CR-2312 | July 7, 2017   Page 18 of 18